Title: Enclosure: Invoice to Robert Cary & Company, 28 September 1760
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 28th Septr 1760

Invoice of Sundry Goods to be sent by Robert Cary Esqr. & Company for the use of George Washington—Virginia.
   1 pair Crimson Velvet Breeches 1 pair black knit silk Ditto 1 pair Black ditto worsted ditto 1 pair light colo[re]d silk Shag Ditto to be made by the Measure Inclosd to Charles Lawrence 2 pieces Irish Holland @ 6/ 1 piece of Cambrick for Ruffles, or something else proper if Cambrick is not to be had 1 piece of Irish Linnen @ 2/ 4 Yds fine book Muslin @ 10/ 4 ditto fine white Gauze 1 piece of fine white Canting 1 piece of white Callico @ 40/ 1 piece of Bird Eye diaper for Towel 2 pieces best Nankeen with buttons & Mohair to suit ditto 1 white persian quilted Petticoat 2 Satten Bonnets
   2 pr dble Channel pump 4 pr strong Shoes 2 pr very neat Stichd & bound Pumps from Mr Didsbury 12 rolls best Shoe Blacking 1 pr Womans black Satten Shoes 1 pr ditto white Ditto 4 pr neat black everlasting ditto all to be made accordg to the Meas[ur]e Sent 2 pr Womans black Everlastg Ditto & 2 pr

strong leather ditto of large Sixes 6 pr Mens neat white Gloves 6 pr ditto of Norway Doe—above the middle Size—Stichd Tops 6 pr Womans white Kid Gloves 6 pr ditto Mitts 2 pr colourd Gloves 4 pr ditto Mitts
   1 Groce Shirt Buttons 1 pair Tabby Stays according to the Meas[ur]e 6 Knots & Breast Knots 3 Egrets 2 fashionable Fans 4 pieces Diaper Tape—fine 6 M Miniken Pins 6 M Short whites 6 M large Ditto 1 Comb trae, Combs & Powder Box 6 fine horn Combs, & Comb Brushes 2 Bottles westerns lowdried Scotch Snuff
   1 dble bitted Bridle with two pair Reins 4 Circingles 6 Girths 3 Sadle Cloaths 6 Strong Snaffle Bridles 2 dozn Hempen Halters with flat Hea⟨d⟩ 6 Coach Whip Thongs 2 Chair Whip Ditto 1 dozn Horse Collars 1 Set of strong Waggon Harness for 5 middle Sizd Horses—N.B. they may be strong but not heavy
   1 dozn Beer and Cyder Glasses 1½ dozn Punch Ditto 2 dozn wine Glasses—all of the newest Fash. ½ dozn glass Milk Pots 6 China Mugs two of a Sort 6 ditto potting Pots, 2 of a size—none large 2 large Stone Churns, each to hold 10 Gals. 6 dozn earthen Milk Pans 1 dozn strong Mugs different sizes ½ dozn ditto Pipkins—2 of them to hold a galn each 2 a Pottle & 2 a quart 1 dozn Stone Chamber Pots 1 dozn ditto wash Basons  12 white Stone Butter plates
   ½ Rheam common writing Paper 2 quire large Dutch Paper & some pastboard 6 papers Ink powder 1 Box Wafers 1 Jar best Raisons 1 large Stone pot of Currts ½ Bushels Almonds in the Shell ½ lb. Nuts 4 Oz. Mace the same qty of Cloves & Cinnamon & 5 lb. Comfits different sorts 6 lb. Ginger 3 lb. Allspice 1 dozn bottles flower of Mustard
   6 House Brooms 6 Hearth Brushes 1 piece black Ribbon for hair 2 Cloaths flaskets 1 large Tea Kettle 1 pr Backgammon Tables—large 2 fine hair Sifters 1 dozn Course Hair Ditto 25 Salt Petre 2 dozn Packs playing Cards A Tin Candle Box with a Lock to it 2 dozn strong course pewter Spoons 1 dozn horn Ditto 1 dozn brass Thimbles sorted 1 dozn Tin Sheets to bake Bread upon 1 dozn Tin Dish Covers sizd 1 pr neat dble bellows for dining Room 6 pieces of Beggars Tape
1 Forty fathom Sein—well Rigd—not to be above 8 Feet deep—to have spare twine and 150 fathom of Rope to haul her

   by 50 fathom of Line for Leading strings to be a size smaller than Bed Cords 50 fathom of Garden Line
   A Very neat Pocket Book—7 Inches long & 4½ wide with several Vellom, or other Leaves that will bear writing thereupon with a Pencil, & rubbing out again—to have a Pencil therein, & a Pocket or two for Papers—to be inclosd and fastned by a Silver Catch 2 Nett Silver Pencil Cases, & spare Pencils for Ditto 2 dozn Common Pencils ½ dozn Mens fine worsted Hose large & long
   50 lb. large Bristol Drop Shott 50 lb. bird Shott 70 lb. Small Mould Shott 1 Rundlet red paint Ground in Oyl 4 pair Stilliards midling large 4 large watering Pots 1 Wier Sieve for cleaning wheat 1 Iron Ditto for cleaning Indn Corn The case (which is now sent) to be filld with Pickles—among which let there be 3 bottles of French Olives—and none of other sorts One Cheese of 50 lb. 1 handsome glass Lanthorne for Passage—wt. Lamps & 10 Gals. Oyl for Do 2 pair hand Mill Stones 6 Blank Books for Accts from a very small to a midling size—N.B. not to be Ruld
   1 Mahagony Case with 16 Square Bottles in it, each bottle holding a Gallon; and the case to stand upon a frame supported by 4 Legs from the foot of which to the Top of the case let be 2 feet 4 Inches  N.B. let the Bottles be very Strong
Order 25 Sacks of Salt from Liverpool
50 lb. White Bisquet
Hartlibs Legacy of Husbandry—also a new System of Agriculture done by various hands, but collected chiefly from the Papers of Mr Hale
2 Bushels of Hop clover Seed An Assortment of Garden Seeds N.B. let these and the Clover Seed be fresh and good—and put into the Cabbin, or dont send any
   3 dozn bottles Stouton’s Bitters 4 Oz. Nitre a Dulcis 1 lb. Orange Peale 1 Quart Orange flower Water 4 Oz. Elixor of Vitriol 4 Oz. Spirits Sal Armoniac 4 Oz. Hartshorn 4 Oz. Salvolatile 4 Oz. Tincture of Myrrh  4 Oz. Jallop 4 Oz. Ipecacuana 4 Oz. Diascordium 4 Oz. Syrrup of Poppies 4 Oz. Conserve of Roses 4 Oz. Contra Irva 2 Oz. Matthews Pills 1 lb. Bark prepard 4 Oz. Tincture of Castor 4 Oz. Spirit of Vitriol—all in dble Flint Bottles
1 Hhd best Porter—or the same quantity of Porter in Bottles

if the Ship Sails time enough to be here before the Weather gets too warm
   1 Dozn Grindstones ½ dozn Grass Scyths 2 Briar Scyths 2 dozn large & strong Padlocks 6 Stock locks—all to have difft Keys 2 dozn handsaw files 2 dozn x cutsaw Ditto 1 dozn whipsaw Ditto 1 dozn pair HL Hinges ½ dozn drawing Knives 2 dozn box Gimblets 2 Whipsaws—of the best kind ½ groce of course, cheap, sheathd Knives for cutting Tobo 10 M 4d. Nails 5 M 6d. Ditto 20 M 8d. Ditto 25 M 10d. Ditto 1000 half Crown Ditto
   600 Ells Oznabrigs 350 Yards Cotton 4 dozn pair Mens plaid Hose 4 dozn pair Womens Ditto 2 dozn pair Boys & Girls Ditto 6 lb. brown thread 2 lb. whited brown Ditto 4 Oz. 12d ditto 4 Oz. 2/ ditto 6 Loaves of dble & 6 of Single Refind Sugar
A Light handy Circumferenter for Surveying Lands—the Dial plate to be large and well graduated—the Sights to let down by Hinges (and not to slip of as is common) a spare needle in case of accidents—A Load Stone Set—and a Chain to be strong & well fixd—Platting Instruments, nor nothing but what is here specified, is wanting
   4 Oz. Gutte vite 1 pint of Daffes Elixor 4 Oz. Squires Elixor 2 Wig, or Hair Bags 10 yds light Shag course & strong for Negroe waiting Men’s Breech⟨es⟩ 100 W. white Paint—cheap sort 1 large brass or Iron Lock for an Outer Door

Go: Washington

